MEMORANDUM *
Appellant Oscar Luna (“Luna”) appeals the denial of his 28 U.S.C. § 2255 motion to set aside or vacate his conviction on the basis that he was denied the opportunity, while in detention, to interview prospective replacement counsel. A disbarred lawyer, Luna had been represented by retained counsel, but was given permission to represent himself with his prior counsel remaining in an advisory role. Because Luna concedes that neither he nor advisory counsel told the district court of his possible change of heart, that court can hardly be faulted for failing to provide Luna the opportunity to have such interviews. This leaves us with the claim that a jail policy restricting private, unsupervised interviews to counsel of record operates to deny a detainee meaningful access to the courts. But there is nothing inherently unreasonable about such a policy.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.